Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification/Drawing
1.	The specification/drawing filed on 03/10/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	ALBERTSEN (CN 102089043, 2011-06-08, A 63 B 53/0466) describes a high volume aerodynamic golf club head has a club head volume of at least 400 cc and a front-to-back dimension of at least 4.4 inches producing a face-on normalized aerodynamic drag force of less than 1.5 lbf when exposed to a 100 mph wind parallel to the ground plane and oriented at the front of the club head. The club head has a crown section having a crown apex located an apex height above a ground plane, wherein a portion of the crown section between the crown apex and the face has an apex-to-front radius of curvature that is less than 3 inches. The club head may have a post apex attachment promoting region on the surface of the crown section at an elevation above a maximum face height that begins at the crown apex and extends toward the back of the club head.



	Jeong (US 8596807) describes  a display apparatus comprising: a display panel; and a backlight unit to irradiate light to the display panel, wherein the backlight unit comprises: a first reflector; a second reflector; and at least one light source disposed between the first reflector and the second reflector, the second reflector comprising a specular reflection area and a diffuse reflection area, the specular 

	ZHU (CN 103993587, 2014-08-20, Y 02 E 10/30) describes  a bridge river tide water-wind combined power generation by full bridge river water and wind combined power, integrated power and bridge tide water-wind combined power generating gallery shore bridge river water and wind, full bridge, combined power generation and bridge tide water wind shore bridge river water and wind combined power generating gallery are construction tree wind power generating device on the bridge plate [1] and the construction assembly of tree-shaped hydraulic generating device under the bridge plate, in order to effectively use abundant water resource and power resource. A bridge river water of the invention, tidal hydroelectric and wind power generation technology, attempts to river hydroelectric, tidal hydroelectric and wind together, building a bridge river hydroelectric, tidal hydroelectric and wind combined power generation, in order to effectively use the natural energy power generation, and it provides more electric energy, to reduce the dependency of petroleum underground resources such as coal.
	Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 13 and 14 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for assessing a form deviation of an actual surface portion of a real actual surface from an intended surface portion on the basis of measured vertical information items, in each case from measurement points of a group of measurement points situated on the actual surface, wherein the group of measurement points is situated in a measurement point portion of extent, defining the positions thereof, of the actual surface portion, wherein the method uses at least one iteration, in each case with an arrangement of  assessment portions, which are distributed in the actual surface portion over the measurement point portion of extent, at least on a portion-by-portion basis, and which are situated offset from one another, wherein an iteration in each case includes the following: (b)    ascertaining an assessment portion grade obtained by a connecting straight line between the assessment portion trough and the assessment portion peak on account of the maximum vertical distance in relation to a distance between the assessment portion trough and the assessment 

Claims 2-12 are allowed due to their dependency on claim 1.

Regarding claim 13:
The primary reason for the allowance of claim 13 is the inclusion of a computer program product comprising non-transitory computer executable program code for assessing a form deviation of an actual surface portion of a real actual surface from an intended surface portion on the basis of measured vertical information items, in each case from measurement points of a group of measurement points situated on the actual surface, wherein the group of measurement points is situated in a measurement point portion of extent, defining the positions thereof, of the actual surface portion, wherein the method uses at least one iteration, in each case with an arrangement of assessment portions, which are distributed in the actual surface portion over the measurement point portion of extent, at least on a portion-by-portion basis, and 

Regarding claim 14:
The primary reason for the allowance of claim 14 is the inclusion of  a surface assessment system for assessing a form deviation of an actual surface portion of a real actual surface from an intended surface portion, the surface assessment system comprising: a sensor system configured to ascertain vertical information items of an actual surface portion; and an evaluation apparatus with an evaluation function, which has an interface to the sensor system, wherein the 
Claims 15-20 are allowed due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 15, 2021